Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2019

                                   No. 04-19-00618-CV

                    Santiago RAMIREZ, Jr. and Ancient Sunlight, Ltd.,
                                    Appellants

                                             v.

                             Sonia Garza RODRIGUEZ, et al,
                                        Appellees

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 10,520
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
       Appellees have filed a second unopposed motion for a 4-day extension of time to file
appellees’ brief, or until December 6, 2019. Appellees’ unopposed motion is GRANTED.
Appellees’ brief is due no later than December 6, 2019.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court